Title: From Benjamin Franklin to Keziah Coffin, 29 August 1765
From: Franklin, Benjamin
To: Coffin, Keziah Folger


Loving Cousin,
London, Aug. 29, 1765.
I had the Pleasure of hearing yesterday, on Enquiry of our Cousin Folger, that you and your Husband and Daughter were well, when he was last on the Island. I recollect that when I sent you the Sliding Plate, I received a Dollar more than it came to, which I thought to have settled when I should send you the cast Plates; but as that perhaps was omitted after I came away, and I know not whether the Plates were even made or not; I send you here with a Pair of very nice Snuffers in some sort to ballance that Account; they cost 6s. Sterling, which is a little more than the Dollar.
Seeing some very neat Candlesticks where I bought the Snuffers, with a pretty Contrivance to push up from the Bottom, I bought some for my wife, and a Pair I send you, which I pray you to accept as a Token of Regard from Your affectionate Kinsman
B. Franklin
Remember me kindly to your Husband and Daughter, Tho’ I am unknown to them.
 
[In the margin:] The Things are in a little Box directed to you.
Superscribed: To Mrs. Keziah Coffin, Nantucket. Per fav’r of Mr. Folger, with a Box.
